Title: To Benjamin Franklin from Peter Collinson, 12 August 1753
From: Collinson, Peter
To: Franklin, Benjamin



My Dear Friend
Augt. 12: 1753
I have much to say but am on the Eve of marrying My Daughter and many Orders in hast from Abroad that I can only add a few Lines to Informe you that your bill of 60 pound is Accepted, and I Intend to pay Osbourn £50. The remainder is for your Disposal when I can find time to Lett you know the Ballance.
Your Impartial Account of the state of the Germans came very Seaseonably to awaken the Legislature to take some Measures to Check the Increase of their Power. A Coppy was Desir’d by 2 of the Members for the German Affairs to show Mr. Pelham [and] Lord Hallifax. With my Thoughts How to remedy or redress Impending Evils I have Drawn up 7 Proposals which you shall see—but alas, I am no ways Equal to that Task but was obliged to Do It but that Province is Yours, Who is so well Versed in your Constitution and the Nature of the People that possibly what I propose may be Impracticable in the Reason of things which I cannot be thought to know or understand. I am much concernd for the French Expedition to Ohio. I gave that Paragraph to the Minister but Alas what can He do without the Concurrence of many More. I am with Cordial Esteem thy Sincere Friend
P Collinson


How your Proprietors are taken up cannot say but it highly becomes them to bestirr themselves for I think its plain their Estate is In Danger. Pray Tell John Bartram I have so many affairs on the Anvil that I think I cannot write to Him.

I expect by first Vessell thy thoughts on the Means most practicable to Secure your Constitution. I wish I had leisure to take more Notice of thine of June 1: Aprill 17 and May the 9. I am much obliged for the Various Papers.
Mr. Smith’s a Very Ingenious Man. Its a Pitty but He was more Solid, and Less flighty.
The Books Mapps &c. I hope is safely arrived per Capt. Shirly.
Our Connoiseurs are greatly Disappointd for the bad Luck that Attended the View of the transit of Mercury but your Zeal to promote that Observation is not Enough to be Commended. Is it 5 degrees, or 25 degrees west of London. I wonder I heare nothing from Mr. Alexander or Mr. Colden on this Transit. I don’t yett hear of any Account of It, from any of our Colonies. Doc. Kersley and his Friends used formerly to be Sending their Observations on Coelestial Phenomena.
I writt to you both by the Sarah Cap. Mitchell July 20th.

Monsr. Dalibards Letter Came Just in Time. It ought to have good things in it for its very Dear postage, 5s. I have paid Osborn fifty pounds this Day Augt. 16.

 
[Enclosure]
Hints Humbly proposed to Incorporate the Germans more with the English and Check the Increase of their Power


1st
To Establish More English Schools amongst the Germans.


2dly
To Encourge them to Learn English Lett an Act of Parliament pass in Great Britain to disquallifie every German from accepting any Place of Trust or Profit Civil or Military Unless both He and His Children can speake English inteligibly.


3d
To prohibit any Deeds, Bonds, or writeings &c. to be Made in the German Language.


4
To Suppress all German Printing Houses that print only German. Half German half English in a Page of Books or publick News papers To be Tolerated.


5th
To prohibit all Importation of German books.


6
To Encourage the Marriages of Germans with English and Contra by some Priviledge or Donation from the Publick.


7ly
To Discourage the sending More Germans to the Province of Pensilvania When Inhabitans are so much Wanted in Georgia, North Carolina and Nova Scotia &c.


